EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Phillip M. Wagner on Dec 23, 2020.

The application has been amended as follows: 

Claim 12. (Currently Amended)  	A method for monitoring a person's posture by a microprocessor, comprising: 
coupling an upper plate of a posture monitor to a chest belt portion of a seat belt; 
attaching a clip coupled to a lower plate of the posture monitor to a lap belt portion of a seat belt; 
measuring an angle between the upper plate and the lower plate of the posture monitor; 
when the angle between the upper plate and the lower plate changes by more than a threshold value of angular change, activating an alarm to alert the person to adjust posture.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 12-17 are indicated to be allowable as the closet prior arts by Lehr (Pat. No.: US 7,466,221 B1) and Gerstenberger (Pat. No.: US 5,605,380) do not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “measuring an angle between the upper plate and the lower plate of the posture monitor; when the angle between the upper plate and the lower plate changes by more than a threshold value of angular change, activating an alarm to alert the person to adjust posture” as recited in claim 12 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685